Citation Nr: 9921251	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-17 409	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for a right knee 
disorder.  

2.  Entitlement to a compensable rating for a left knee disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel




INTRODUCTION

The veteran had active service from April 1985 to February 1990.  
This appeal arose from a July 1993 decision of the Newark, New 
Jersey Regional Office (RO), which denied increased (compensable) 
ratings for right and left knee disorders.  


FINDINGS OF FACT

1.  The veteran's right knee disorder is manifested by complaints 
of pain, inability to fully bend the knee and occasional giving 
way of the knee; clinical findings include an absence of knee 
swelling, effusion, dislocation, or instability, a full range of 
motion of the knee with pain, and flareups of knee pain.  

2.  The veteran's left knee disorder is manifested by complaints 
of pain, inability to bend the knee and occasional giving way of 
the knee; clinical findings include an absence of knee swelling, 
effusion, dislocation, or instability, a full range of motion of 
the knee with pain, and flareups of knee pain.  


CONCLUSIONS OF LAW

1.  A 10 percent rating is warranted for the veteran's right knee 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Codes 5257, 5260, and 5261 
(1998).  

2.  A 10 percent rating is warranted for the veteran's left knee 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Codes 5257, 5260, and 5261 
(1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Philadelphia, Pennsylvania Regional Office (RO) granted 
service connection and assigned separate, noncompensable ratings 
for right and left knee disorders in May 1992.  However, a 10 
percent rating was assigned at the time based on multiple, 
noncompensable service-connected disorders.  This decision was 
based upon the veteran's service medical records showing 
treatment of knee disorders, VA medical records, and a January 
1992 VA medical examination, which included a diagnosis of 
bilateral, postoperative chondromalacia.  

In a May 1993 statement, the veteran reported falling at work and 
injuring his knees.  Despite knee surgery by Dr. Howard M. 
Pecker, he was having increasing difficulty walking, driving, 
bending, and standing.  

In a June 1993 letter, Dr. Pecker described treatment of the 
veteran two weeks after he fell from a truck, injuring the 
lateral aspect of his knees.  There was no soft tissue swelling 
around the knees.  There was no effusion, he was stable in both 
anterior, posterior, medial and lateral planes bilaterally, he 
had full range of knee motion, and there was no discreet bony or 
joint line tenderness.  There was some crepitation with 
patellofemoral motion, especially with lateral motion of the 
patellae bilaterally.  The impression was status post contusion 
aggravating patellofemoral chondromalacia.  Dr. Pecker noted that 
the veteran was admitted to Rahway-Edison Hospital in October 
1992.  An arthroscopy in October 1992 revealed right knee 
synovitis.  He was seen in November 1992 and was to return to 
work in the middle of the month.  Subsequently in November 1992, 
the veteran complained of left knee pain, preventing him from 
walking up stairs, kneeling, and performing his usual work.  
There was no effusion, but mild patellofemoral tenderness was 
present.  He continued to have residual, bilateral knee pain in 
January 1993.  An injection in the right knee provided some 
temporary relief.  

In an October 1993 notice of disagreement with the July 1993 
rating decision, the veteran stated that his knees had been 
treated by Dr. Alan P. Gillick.  He indicated that he could not 
bend his knees without assistance.  In a VA Form 9 submitted in 
March 1994, the veteran asserted that he could only walk short 
distances before his knees gave way.  In an August 1996 
statement, he indicated that knee pain made driving a car very 
difficult.  He had shooting pains from his knees to his lower 
back and to the tips of his feet.  

Notes of treatment of the veteran by Dr. Gillick, dating from 
September to November 1993, were subsequently associated with the 
claims folder.  Dr. Gillick reported that, after an arthroscopic 
lateral release was performed on the veteran's right knee, he had 
good relief from his symptoms, did well, and was working until he 
fell at work in August 1992, injuring his knees.  His knees had 
been painful since the fall and he had not been working for the 
past year.  On examination, there were no effusions and there was 
no localized knee swelling.  Both patellae were freely movable 
and there was no evidence of lateral restriction.  There was 
tenderness over the medial femoral condyle bilaterally, with a 
small, movable nodule in that area, and there was pain with 
extension against restriction bilaterally.  The left knee was 
tender along the medial joint line, with a positive Apley test.  
The impressions were bilateral chondromalacia and a possible left 
knee meniscus tear.  Following magnetic resonance imaging of the 
left knee, there was no evidence of a meniscal tear.  Dr. 
Gillick's diagnosis was ongoing chondromalacia.  The veteran was 
thought to be disabled from any employment requiring long 
standing or walking, but was believed capable of working in a job 
in which he could sit down.  

On July 1998 VA examination, the veteran gave a history of 
bilateral knee pain, which became worse with over-exertion or 
after driving or sitting for extended periods.  He reported 
bilateral knee swelling, and pain radiating up and down his legs.  
On examination, there was no evidence of knee swelling, 
tenderness, effusion, dislocation or instability.  The range of 
motion was full from extension zero degrees to 140 degrees of 
flexion, but the veteran appeared to have pain through the full 
range of motions.  Repetitive motion and stressing the joints did 
not cause easy fatigability or incoordination, and there was no 
other evidence of incoordination.  Both joints were prone to 
exacerbation and painful flareups.  The diagnoses were bilateral 
chondromalacia patellae and bilateral chronic knee strain, with 
range of motion as noted.  

At a hearing in April 1999, the veteran testified that he hardly 
walked anymore because of knee pain.  His legs sometimes felt 
rubbery and gave out from time to time.  He was employed full 
time as a computer programmer analyst and this job permitted him 
to sit down.  

Analysis

The Board of Veterans' Appeals (Board) finds that the claims for 
compensable ratings for right and left knee disorders are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals (since March 1, 1999, the 
United States Court of Appeals for Veterans Claims or Court) has 
held that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  VA 
has a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Pursuant to 38 C.F.R. § 4.1, a disability must be viewed in 
relation to its history and there must be an emphasis upon the 
limitation of activity imposed by the disabling condition.  Also, 
where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The ratings schedule recognizes painful motion with joint 
pathology as productive of disability, and painful, unstable, or 
mal-aligned joints due to healed injury are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When there is slight recurrent subluxation or lateral instability 
of the knee, a 10 percent rating is assigned.  Moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling.  When recurrent subluxation or lateral 
instability of the knee is severe, a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  

When flexion of the leg is limited to 45 degrees, a 10 percent 
rating is assigned.  Flexion limited to 30 degrees is rated 20 
percent disabling.  When flexion is limited to 15 degrees, a 30 
percent rating is assigned.  38 C.F.R. § 4.17a, Diagnostic Code 
5260 (1998).  

When extension of the leg is limited to 10 degrees, a 10 percent 
rating is assigned.  Extension limited to 15 degrees is rated 20 
percent disabling.  When extension is limited to 20 degrees, a 30 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1998).  

A full range of motion of the knee is zero degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (1998).  
The veteran has full range of knee motion bilaterally.  There is 
no objective evidence of subluxation or lateral instability.  
There is painful motion in both knees which would appear to 
justify a 10 percent rating under 38 C.F.R. § 4.59 (1998).  

The findings on the July 1998 VA examination comply with the 
requirements of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The only positive findings were painful motion and the 
joints were prone to exacerbation and painful flareups.  
Considering the evidence, a rating in excess of 10 percent for 
the right and left knee disorders is not warranted.   



ORDER


Ratings of 10 percent each for right and left knee disorders are 
granted, subject to the regulations governing payment of monetary 
awards.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

